UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1676



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and


JONES    COUNTY    IMPROVEMENT    ASSOCIATION,
INCORPORATED,

                                                           Plaintiff,

          versus


DEPARTMENT OF TRANSPORTATION; LYNDO TIPPETT,
As Secretary; CAM MCRAE, As Public Official;
JAY CONVERSE, As Private Individuals And/Or
Their Successors; TANDS INCORPORATION, As
Private Individuals And/Or Their Successors,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (4:07-cv-00046-FL)


Submitted:   November 21, 2007         Decided:     December 11, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Daniel Johnson Willis, Appellant Pro Se. Scott A. Conklin, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Nicole A.
Crawford, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro,
North Carolina; John W. Ormand, III, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Daniel    Johnson   Willis    seeks   to   appeal   the    district

court’s order denying his motion for appointment of counsel.                This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).          The order Willis seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.     See Miller v. Simmons, 814 F.2d 962, 967 (4th

Cir.   1987)   (an   order   denying    appointment    of   counsel    is   not

reviewable by interlocutory appeal). Accordingly, we deny Willis’s

motion for leave to proceed in forma pauperis and dismiss the

appeal for lack of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                  - 3 -